PRESIDING JUSTICE STOUDER, dissenting: I respectfully disagree with the conclusion of my colleagues approving the action of the trial court. In my view the verdict of the jury in favor of the defendant should have been permitted to stand. This case presents what might be aptly characterized as a garden variety jury case. It requires only a casual consideration of the evidence to ascertain there were substantial conflicts in the evidence such conflicts engendered by direct contradictions in the testimony of the two principal witnesses, i.e., plaintiff and defendant, together with evidence affecting the credibility of each. Resolution of the conflicts in the evidence is the classic and traditional role of a jury, and it did so in this case. Its resolution of the issues in favor of the defendant should not be disturbed by the trial court. In so doing the trial court has seen fit to disbelieve substantial portions of the defendant’s testimony and the factors tending to diminish the credibility of the plaintiff’s testimony. In Jardinev v. Rubloff (1978), 73 Ill. 2d 31, 43, 382 N.E.2d 232, the court declared “[a] verdict will not be set aside merely because the jury could have found differently or because judges feel that other conclusions would be more reasonable.” There is nothing in the record of this proceeding convincing me that the jury’s findings were unreasonable, arbitrary and not based upon the evidence. (Duffek v. Vanderhei (1980), 81 Ill. App. 3d 1078, 401 N.E.2d 1145.) No claim is made of any trial error, procedural unfairness or other improper conduct which prejudicially affected the fact-finding process culminating in the jury’s verdict. The Pedrick rule recognizes that if there are factual disputes to be resolved by a jury, not only should they be submitted to the jury but the jury’s resolution should not be disturbed. Of course if issues are such to require resolution by a jury such issues ought to be susceptible of resolution in favor of either party depending upon the jury’s exercise of its function. If the jury may decide the case only in one way or in favor of only one party, then the issues were not properly submittable to a jury, and it is this salutory effect which is accomplished by the Pedrick rule. Mazowek v. De Franco (1976), 64 Ill. 2d 303, 356 N.E.2d 32, appears on first impression to depart from the Pedrick rule and to some extent may be somewhat lacking in harmony with it, but as applied to its peculiar facts it is understandable. In Mazowek, the jury found in favor of the defendant, but on review the appellate court entered a directed verdict on the issue of liability in favor of the plaintiff and remanded the cause for a new trial on the issue of damages only. It should be noted that, although not discussed in Mazowek, it is usually not possible to separate liability from damages in a tort case, so that direction of a verdict on the issue of liability is usually inappropriate. Yet in Mazowek this is what had occurred as a result of the appellate court decision, so that we have the successful party in the trial court now having to argue at least in part that a new trial generally should have been granted. Finally, even if the manifest weight of the evidence was an appropriate issue in this case, I conclude, both from the statement of facts and the majority opinion and my comments about the facts earlier in this opinion, that the jury’s verdict was not against the manifest weight of the evidence. I would therefore reverse the trial court’s order granting plaintiff a new trial and would direct that judgment be entered in favor of the defendant on the verdict of the jury.